Case 18-70870-JAD           Doc 224-1 Filed 03/16/21 Entered 03/16/21 12:04:20          Desc
                           Stipulation and Consent Order Page 1 of 8



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 IN RE:                                              Bankruptcy No. 18-70870-JAD

 LARRY FREDERICK and SHARON
 FREDERICK,                                          Chapter 11

          Joint Debtors.                             Related to Doc. No.


 LARRY FREDERICK and SHARON
 FREDERICK,
          Movants,

                                                    Hearing Date: March 16, 2021 at 10:00 am
 v.
                                                    Response Deadline: February 16, 2021
 M&T BANK, THE UNITED STATES OF
 AMERICA FARM SERVICE AGENCY,
 CARGILL, INC., SUSQUEHANNA
 COMMERCIAL FINANCE, INC.,
 GROWMARK FS, LLC, FS FINANCIAL
 SERVICES, LLC, WELLS FARGO
 VENDOR FINANCIAL SERVICES, LLC,
 BLAIR COUNTY TAX CLAIM BUREAU,
 PENNSYLVANIA DEPARTMENT OF
 REVENUE, AND THE INTERNAL
 REVENUE SERVICE,

          Respondents.



                   CERTIFICATION OF COUNSEL REGARDING
                STIPULATION AND CONSENT ORDER RESOLVING
           LIMITED OBJECTION TO JOINT DEBTORS’ MOTION FOR SALE
            OF REAL PROPERTY AND PERSONAL PROPERTY FREE AND
              CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES

The undersigned hereby certifies that agreement has been reached with the Joint Debtors, M&T
Bank, and the United States Department of Agriculture, Farm Servicing Agency regarding the
Limited Objection to Joint Debtors’ Motion for Sale of Real Property and Personal Property Free
and Clear of All Liens, Claims and Encumbrances filed by GROWMARK FS, LLC and FS
Financial Services, LLC.
Case 18-70870-JAD            Doc 224-1 Filed 03/16/21 Entered 03/16/21 12:04:20                  Desc
                            Stipulation and Consent Order Page 2 of 8




The signature requirements of W.PA.LBR 5005-6 have been followed in obtaining the agreement
of all parties and is reflected in the attached document.

The undersigned further certifies that:

                 An agreed order and a black-lined version showing the changes made to the order
                 originally filed with the court as an attachment to the motion is attached to this
                 Certificate of Counsel. Deletions are signified by a line in the middle of the original
                 text (strikeout) and additions are signified by text in italics. It is respectfully
                 requested that the attached order be entered by the Court.

        X        No other order has been filed pertaining to the subject matter of this agreement.

The attached document does not require a proposed order.

Dated: March 16, 2021                               TUCKER ARENSBERG, P.C.

                                                    /s/ Ryan James
                                                    Ryan James
                                                    Pa. I.D. No. 82799
                                                    rjames@tuckerlaw.com
                                                    Michael A. Shiner
                                                    Pa. I.D. No. 78088
                                                    mshiner@tuckerlaw.com
                                                    Maribeth Thomas
                                                    Pa. I.D. No. 208376
                                                    mthomas@tuckerlaw.com
                                                    1500 One PPG Place
                                                    Pittsburgh, Pennsylvania 15222
                                                    Phone: (412) 566-1212

                                                    Counsel to GROWMARK FS, LLC and FS
                                                    Financial Services, LLC




TADMS:5467833-1 035987-190642                      2
Case 18-70870-JAD           Doc 224-1 Filed 03/16/21 Entered 03/16/21 12:04:20       Desc
                           Stipulation and Consent Order Page 3 of 8



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 IN RE:                                           Bankruptcy No. 18-70870-JAD

 LARRY FREDERICK and SHARON
 FREDERICK,                                       Chapter 11

          Joint Debtors.                          Related to Doc. No.


 LARRY FREDERICK and SHARON
 FREDERICK,
          Movants,

                                                  Hearing Date: March 16, 2021 at 10:00 am
 v.
                                                  Response Deadline: February 16, 2021
 M&T BANK, THE UNITED STATES OF
 AMERICA FARM SERVICE AGENCY,
 CARGILL, INC., SUSQUEHANNA
 COMMERCIAL FINANCE, INC.,
 GROWMARK FS, LLC, FS FINANCIAL
 SERVICES, LLC, WELLS FARGO
 VENDOR FINANCIAL SERVICES, LLC,
 BLAIR COUNTY TAX CLAIM BUREAU,
 PENNSYLVANIA DEPARTMENT OF
 REVENUE, AND THE INTERNAL
 REVENUE SERVICE,

          Respondents.



                STIPULATION AND CONSENT ORDER RESOLVING
           LIMITED OBJECTION TO JOINT DEBTORS’ MOTION FOR SALE
            OF REAL PROPERTY AND PERSONAL PROPERTY FREE AND
              CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES

       GROWMARK FS, LLC (“Growmark FS”) and FS Financial Services, LLC (“FS

Financial”) (unless otherwise noted, together “Growmark”), with the consent of the Debtors,

Larry Frederick and Sharon Frederick (the “Joint Debtors”), M&T Bank, and the United States
Case 18-70870-JAD            Doc 224-1 Filed 03/16/21 Entered 03/16/21 12:04:20                  Desc
                            Stipulation and Consent Order Page 4 of 8



Department of Agriculture, Farm Service Agency (“FSA” and collectively with Growmark, the

Joint Debtors, and M&T Bank, the “Parties”) file this Stipulation and Consent Order Resolving

Limited Objection to Joint Debtors’ Motion for Sale of Real Property and Personal Property Free

and Clear of All Liens, Claims and Encumbrances (the “Stipulation”).

        WHEREAS, on December 20, 2018 (the “Petition Date”), the Joint Debtors filed a

voluntary petition for relief under chapter 11 of the United States Bankruptcy Code;

        WHEREAS, prior to the Petition Date, Growmark extended secured input and seed

financing to the Joint Debtors, in connection with their dairy farm operations, as evidenced by

those certain Note/Security Agreements dated October 21, 2016 (the “2016 NSA”) and October

16, 2017 (the “2017 NSA”);

        WHEREAS, under the 2016 and 2017 NSA’s, the Joint Debtors granted to Growmark a

security interest in and to all of their personal property, including, without limitation, all accounts,

crops, livestock, farm products, machinery, equipment, seed, fertilizer, harvested and stored grain,

milk and other supplies or products used in their dairy farm operations, and all products and

proceeds derived therefrom (the “Collateral”);

        WHEREAS, Growmark’s security interest in the Collateral was perfected by properly filed

UCC Financing Statements No. 2011042803932, dated April 28, 2011, continued by No.

2016031801432, dated March 18, 2016;

        WHEREAS, the Joint Debtors defaulted on their obligations under the 2016 and 2017

NSA’s (the “Defaults”).

        WHEREAS, based upon the Defaults and the funds owed to Growmark, Growmark filed

proofs of claim at Claim No. 19 and Claim No. 20 on the Claims Register, which evidenced the




TADMS:5467833-1 035987-190642                      2
Case 18-70870-JAD            Doc 224-1 Filed 03/16/21 Entered 03/16/21 12:04:20             Desc
                            Stipulation and Consent Order Page 5 of 8



claims of Growmark and FS Financial in the amount of $128,101.36 and $132,981.57,

respectively;

        WHEREAS, on January 27, 2021, the Joint Debtors filed a Motion for Sale of Property

Free and Clear of All Liens, Claims and Encumbrances (“Sale Motion”), wherein the Joint

Debtors proposed to sell the Collateral and certain parcels of real estate to Eric and Jennifer

Frederick (the “Buyers”), the son and daughter-in-law of the Joint Debtors, for an aggregate

purchase price of $2,100,000 plus the assumption of the Joint Debtors’ obligations due and owing

to Growmark to the extent of Growmark’s allowed secured claim under 11 USC § 506, if any, on

the Collateral (the “Purchase Price”);

        WHEREAS, the proposed sale to the Buyers is subject to higher and better offers at an

auction to be held before the United States Bankruptcy Court for the Western District of

Pennsylvania (the “Bankruptcy Court”) on March 16, 2021;

        WHEREAS, the assets to be sold to the Buyers include two parcels of real estate, identified

in the Sale Motion as 1098 Frederick Road and 1219 Frederick Road (together, the “Frederick

Road Properties”) along with the Collateral;

        WHEREAS, pursuant to a Stipulation and Consent Order so ordered by the Bankruptcy

Court and a separate Order of Court, both entered on February 19, 2021 (at ECF Document

Numbers 211 and 212 and, collectively, referred to as the “Agreed Orders”), the Joint Debtors,

M&T Bank, and the FSA agreed to allocate the Purchase Price for the Frederick Road Properties

and Collateral as follows: (1) $1,575,000 for 1098 Frederick Road; (2) $525,000 for 1219

Frederick Road; and (3) for each parcel of the Frederick Road Properties, 87.54% of the price will

be allocated to real estate and 12.46% allocated to the Collateral. (the “Proposed Allocation”);




TADMS:5467833-1 035987-190642                    3
Case 18-70870-JAD            Doc 224-1 Filed 03/16/21 Entered 03/16/21 12:04:20                 Desc
                            Stipulation and Consent Order Page 6 of 8



        WHEREAS, Growmark filed a limited objection to the Sale Motion through which it, inter

alia, objected to the Proposed Allocation and also the proposed Sale Order to the extent the Sale

Motion sought to subordinate Growmark’s lien on the Collateral to that of M&T Bank in an amount

greater than $100,000 (the “Objections”);

        WHEREAS, to resolve the Objection, the Parties have agreed to the terms set forth below.

        AND NOW, based upon the foregoing, and with Growmark, the Joint Debtors, M&T Bank,

and the FSA intending to be legally bound, it is hereby ORDERED, ADJUDGED, and DECREED

that:

        1.       In the event of a closing on a sale of the Frederick Road Properties and the

Collateral, Growmark shall hold an allowed secured claim against the Joint Debtors in the amount

of $120,000 (the “Growmark Claim”).

        2.       The Growmark Claim shall be paid as follows:

                 a.       The amount of $55,000 shall be paid to Growmark by the Buyers (or any

                          purchaser who outbids the Buyers) at the time of closing of the sale of the

                          Frederick Road Properties.

                 b.       The remaining balance of the Growmark Claim in the amount of $65,000

                          shall be paid to Growmark by the Buyers (or any purchaser who outbids the

                          Buyers) in 65 equal monthly payments of $1,000 per month at 0% interest.

                 c.       Notwithstanding the foregoing, the Buyers (or any purchaser who outbids

                          the Buyers) shall have the option to pay the full amount of the Growmark

                          Claim at the time of closing of the sale of the Frederick Road Properties and

                          Collateral.




TADMS:5467833-1 035987-190642                       4
Case 18-70870-JAD            Doc 224-1 Filed 03/16/21 Entered 03/16/21 12:04:20              Desc
                            Stipulation and Consent Order Page 7 of 8



        3.       Until the Growmark Claim is paid in full, Growmark shall hold a first priority,

perfected lien and security interest in and on the Collateral. For the avoidance of doubt, Growmark

shall have no other claim to or lien against any of the sale proceeds other than the amounts to be

paid by the Buyers (or any purchaser who outbids the Buyers) directly to Growmark pursuant to

paragraphs 2.a and b above.

        4.       No sale to the Buyers or to any higher or better bidder shall be approved unless it

provides for a sale free and clear of all liens and security interests existing on the Collateral

transferred to the Buyers other than the lien of Growmark.

        5.       The enforceability of this Stipulation and Consent Order against Growmark is

contingent upon the following conditions precedent (the “Conditions Precedent”): (i) the

occurrence and completion of a closing on the Frederick Road Properties and the Collateral as

contemplated by the Sale Motion; (ii) the receipt by Growmark of the initial $55,000 payment at

closing; and (iii) execution and delivery by the Buyers (or any purchaser who outbids the Buyers

at the sale hearing) to Growmark of documentation reasonably satisfactory to Growmark that

grants Growmark a perfected first lien in and first-priority security interest upon all of the

Collateral in the possession of the Buyers (or any purchaser who outbids the Buyers). In the event

that the Conditions Precedent are not satisfied, Growmark shall retain all of its rights pursuant to

and under the 2016 and 2017 NSA’s and with respect to its security interest in the Collateral and

the rights and defenses of all parties to this Stipulation with respect to Growmark’s claim and

asserted lien priority on the Collateral and any subordination agreements relating thereto are also

retained and reserved.

        6.       The terms of this Stipulation may not be modified, revised, altered or changed to

any extent, without the express written consent of Growmark, the Joint Debtors, and M&T Bank.




TADMS:5467833-1 035987-190642                     5
Case 18-70870-JAD            Doc 224-1 Filed 03/16/21 Entered 03/16/21 12:04:20             Desc
                            Stipulation and Consent Order Page 8 of 8



        7.       This Court shall retain jurisdiction over this matter to enforce the terms of this

Stipulation.

                                                  SO ORDERED:


                                                  HON. JEFFERY A. DELLER
                                                  U.S. BANKRUPTCY JUDGE

CONSENTED AND AGREED TO:

  /s/ Ryan J. Cooney                                 /s/ Ryan James
  Ryan J. Cooney (PA ID No. 319213)                  Ryan James (PA ID No. 82799)
  ROBERT O LAMPL LAW OFFICE                          Michael A. Shiner (PA ID No. 78088)
  223 Fourth Avenue, 4th Fl.                         Maribeth Thomas (PA ID No. 208376)
  Pittsburgh, PA 15222                               TUCKER ARENSBERG, P.C.
  Phone: (412) 392-0330                              1500 One PPG Place
  Fax: (412) 392-0335                                Pittsburgh, PA 15222
  rcooney@lampllaw.com                               Phone: (412) 566-1212
                                                     rjames@tuckerlaw.com
  Counsel for the Debtors                            mshiner@tuckerlaw.com
                                                     mthomas@tuckerlaw.com
  Dated: March 16, 2021
                                                     Counsel for GROWMARK FS, LLC and
                                                     FS Financial Services, LLC

                                                     Dated: March 16, 2021


  /s/ William E. Kelleher, Jr.                       /s/ Jill Locnikar
  William E. Kelleher, Jr. (PA ID No. 30747)         Jill Locnikar (PA ID No. 85892)
  Daniel P. Branagan (PA ID No. 324607)              Assistant United States Attorney
  DENTONS COHEN & GRIGSBY P.C.                       Joseph F. Weis, Jr. United States Courthouse
  625 Liberty Avenue                                 Pittsburgh, PA 15219
  Pittsburgh, PA 15222-3152                          Phone: (412) 894-7429
  Phone: (412) 297-4900                              jill.locnikar@usdoj.gov
  Fax: (412) 209-6072
  bill.kelleher@dentons.com                          Counsel for United States Department of
  daniel.branagan@dentons.com                        Agriculture, Farm Servicing Agency

  Counsel for M&T Bank                               Dated: March 16, 2021

  Dated: March 16, 2021




TADMS:5467833-1 035987-190642                    6
